IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Stacy M. Smires aka Stacy M. Champ,         :
Lanny S. Riffey, Cole M. Viani,             :
William T. Albritton, David J.              :
Glatfelter, Alfred H. Butler IV,            :
Jose Javier Colon, Troy Lee                 :
Mundis, Michael J. Eisenhart II,            :
Frank W. Sanfilippo, Vincent D.             :
Martin, Harold Lee Williams,                :
Matthew B. Hess, Howard                     :
Johnson, Christopher L. Gantz,              :
Shawn Benedict, Matthew Richard             :
Gallatin, Seth Edward Gray,                 :
Joshua M. Jackson, Jeremy D.                :
Williams, Evan M. Zellman,                  :
Jena Spence,                                :
                    Petitioners             :
                                            :
               v.                           : No. 146 M.D. 2015
                                            :
Don O’Shell, Clerk of Courts                :
of York County, Pennsylvania                :
and the Pennsylvania Department             :
of Transportation,                          :
                   Respondents              :


                               AMENDMENT ORDER

               AND NOW, this 26th day of October, 2015 the Court’s opinion in the
above matter, filed October 26, 2015, is amended to reflect the following
corrections:
               Page 5, first paragraph, third sentence should read:
               Section 1550(a) of the Vehicle Code states as follows:

               Page 10, first full paragraph, first sentence should read:
PenDOT and the Clerk base their demurrer on the statutory
remedy that Licensees have under Section 1550(a) of the
Vehicle Code to appeal their license suspensions “to the court
vested with jurisdiction of such appeals by or pursuant to Title
42 (relating to judiciary and judicial procedure).”

In all other respects, the opinion and order shall remain in effect.

                                  __________________________________
                                  MARY HANNAH LEAVITT, Judge